     Lindsay Herf, AZ Bar No. 027554
     Robert Dormady, AZ Bar No. 031755
 2   Katherine Puzauskas, AZ Bar No. 026345
     Arizona Justice Project
 3   411 N. Central Ave., Suite 600
     Phoenix, AZ 85004-2139
 4   Lindsay.Herf@azjusticeproject.org
     Katherine.Puzauskas@asu.edu
 5   Robert.Dormady@asu.edu
 6   Howard R. Cabot, AZ Bar No. 006669
     Randy McDonald, AZ Bar No. 032008
 7   Austin C. Yost, AZ Bar No. 034602
     Perkins Coie LLP
 8   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 9   Telephone: 602.351.8000
     Facsimile: 602.648.7000
10   HCabot@perkinscoie.com
     RMcDonald@perkinscoie.com
11   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
12
     Attorneys for Plaintiff Abelardo Chaparro
13
14                               UNITED STATES DISTRICT COURT

15                                      DISTRICT OF ARIZONA

16
     Abelardo Chaparro,                                      No. 2:19-cv-00650-DWL-MHB
17
                           Plaintiff,
18                                                          PLAINTIFF’S RESPONSE TO
              v.                                           DEFENDANT’S MOTION FOR
19                                                        CERTIFICATION OR DISMISSAL
     Charles L. Ryan, in his official capacity as
20   Director, Arizona Department of Corrections,              (Oral Argument Requested)
21                         Defendant.                     (Assigned to Hon. Dominic W. Lanza)
22
23            Plaintiff Abelardo Chaparro (“Chaparro”) respectfully submits this Response to
24   Defendant Charles L. Ryan’s (“the State”) Motion for Certification or Dismissal. Chaparro
25   requests that this Court deny all the State’s Motions for the reasons set forth below.
26            In 1993, the Arizona Legislature abolished parole. It did so by appending the phrase
27   “This section applies to . . . [a] person who commits a felony offense before January 1,
28   1994” to the statute that regulates parole eligibility in Title 41 of the Arizona Revised
     143913219.1
     Statutes. The Legislature did not, and to this day has not, amended the sentencing statute
 2   governing first-degree murder in Title 13, which still provides three possible sentences for
 3   that crime: death, “natural life,” or “life.” The only statutory difference between “natural
 4   life” and “life” is the possibility of “release.” For that possibility to be meaningful in any
 5   way, it must mean parole, and not commutation.
 6            Judges and practitioners justifiably expect that the sentencing provisions of Title 13
 7   mean what they say. So, when Chaparro was sentenced to “life” with the “possibility of
 8   parole” in accordance with A.R.S. § 13-751 for an offense that had occurred after 1994,
 9   nobody—not the prosecutor, the judge, or the defense attorney—questioned that this meant
10   that Chaparro would be entitled to the “possibility of parole” after serving twenty-five years
11   of his sentence. And in reliance on that possibility, Chaparro did what we hope all
12   incarcerated individuals do—he took classes, worked, and has generally been a model
13   inmate. He did all of this with an eye toward achieving parole.
14            But now, twenty-four years after Chaparro was sentenced to life with the “possibility
15   of parole”—a sentence to which the State did not object and which became final by
16   operation of well-settled Arizona law—the State wants to tell Chaparro that the
17   “possibility” of parole was illusory. The State’s deeply cynical Motion misconstrues the
18   facts and the law and completely ignores thirty-year-old Arizona case law that conclusively
19   decides the issue in this case. Chaparro is not asking to be set free. Nor is he asking that this
20   Court set free “hundreds of murderers.” Chaparro is asking that he be given the opportunity
21   to have a meaningful parole hearing, an opportunity he was promised almost twenty-five
22   years ago, that is guaranteed under Arizona law, and toward which he has been working
23   almost his entire adult life.
24                                   FACTUAL BACKGROUND
25     The Arizona Legislature abolishes parole in Title 41 but does not amend the first-
                        degree murder sentencing statute in Title 13.
26
27            The Arizona Legislature abolished parole in 1993 when it amended the statute that

28   governs parole eligibility in Title 41 of the Arizona Revised Statutes to provide: “This

     143913219.1
                                                       -2-
     section applies to . . . [a] person who commits a felony offense before January 1, 1994.”
 2   A.R.S. § 41-1604.09(I)(1); see also 1993 Ariz. Sess. Laws, ch. 255, § 88 (1st Reg. Sess.).
 3   But the Legislature confusingly did not, and still has not, amended the sentencing statute
 4   governing first-degree murder convictions in Title 13 to reflect the abolition of parole—in
 5   fact, that statute explicitly referenced, and still does explicitly reference, “parole.” See
 6   A.R.S. § 13-751(A).
 7            The sentencing statute governing first-degree murder convictions in Title 13
 8   provides three possible sentences for that crime: (1) death, (2) “natural life,” and (3) “life.”
 9   See A.R.S. § 13-751(A). A defendant who is sentenced to “natural life” is “not eligible for
10   commutation, parole, work furlough, work release or release from confinement on any
11   basis.” A.R.S. § 13-751(A)(1)–(3). On the other hand, a defendant who is sentenced to “life”
12   cannot be “released on any basis” until serving 25 or 35 years in prison, depending on the
13   age of the victim. A.R.S. § 13-751(A)(2)–(3). As such, the only statutory difference between
14   a “life” and a “natural life” sentence is the possibility of “release.” See A.R.S. § 13-
15   751(A)(1)–(3).
16            Chaparro was convicted of first-degree murder and sentenced to “life without
                              possibility of parole for 25 years.”
17
18            Chaparro was charged with first-degree murder in connection with events that
19   occurred on May 21, 1995. Compl. ¶ 10. Chaparro exercised his right to trial by jury and
20   was ultimately convicted of one count of first-degree murder on July 25, 1996. Id. ¶ 13.
21   Chaparro was sentenced to “life without possibility of parole for 25 years.” Id. ¶ 14; see
22   also Compl. Ex. A (Minute Entry Dated Dec. 6, 1996). When imposed, the trial court’s
23   sentence—one that provides for the “possibility of parole” after 25 years—was unlawful
24   because the Arizona Legislature had already abolished parole for offenses committed on or
25   after January 1, 1994. Compl. ¶ 15; see also A.R.S. § 41-1604.09(I)(1).
26            But the State did not request that the trial court modify Chaparro’s sentence to delete
27   the unauthorized parole-eligibility provision, and the trial court did not modify the sentence
28   on its own motion. Compl. ¶ 16. Moreover, although Chaparro appealed his conviction on
     143913219.1
                                                        -3-
     other grounds, the State did not appeal or cross-appeal on any issue. Id. The Arizona Court
 2   of Appeals affirmed Chaparro’s conviction and sentence, and the Arizona Supreme Court
 3   declined to review the conviction and sentence. Id. ¶¶ 17–18. Yet, despite his sentence, the
 4   State has refused to recognize Chaparro’s parole eligibility and set a parole eligibility date.
 5   Id. ¶¶ 22–24.
 6                 The Arizona Legislature created a remedy that applies to similarly situated
                                    prisoners, but not to Chaparro.
 7
 8            In 2018, the Arizona Legislature enacted A.R.S. § 13-718. Id. ¶ 26. That statute
 9   provides that “a person who was convicted of first degree murder and who was sentenced
10   to life with the possibility of parole after serving a minimum number of calendar years
11   pursuant to a plea agreement that contained a stipulation to parole eligibility is eligible for
12   parole after serving the minimum number of calendar years that is specified in the
13   sentence.” A.R.S. § 13-718(A) (emphasis added). Because Chaparro was not sentenced
14   “pursuant to a plea agreement that contained a stipulation to parole eligibility,” he is not
15   eligible for a parole eligibility date pursuant to that statute. See id.
16                                            ARGUMENT
17            The State makes three motions: first, that this Court certify a state law question to
18   the Arizona Supreme Court or, in the alternative, abstain; second, that it dismiss Claims
19   One and Two of Chaparro’s Complaint; and third, that it require Chaparro to name the
20   Board of Executive Clemency (“the Board”) under Federal Rule of Civil Procedure
21   (“FRCP”) 19(a)(1)(A) and (a)(2). This Court should deny all these motions.
22   I.       THIS CASE DOES NOT RAISE NOVEL ISSUES OF STATE LAW AND IS
              INAPPROPRIATE FOR EITHER CERTIFICATION OR ABSTENTION.
23
24            The State’s requests for certification and Pullman abstention both fall flat for the
25   same reason—the Arizona Supreme Court already decided in State v. Dawson, 164 Ariz.
26   278, 792 P.2d 741 (1990), that a criminal defendant’s illegally lenient sentence becomes
27   part of the final judgment. As the Arizona Supreme Court explained, when the State does
28   not timely challenge a defendant’s illegally lenient sentence, whether in the trial court or in
     143913219.1
                                                        -4-
     the Arizona Court of Appeals, no court has subject matter jurisdiction to modify it, and that
 2   sentence is “subsumed into the final judgment.” Dawson, 164 Ariz. at 280–86 & n.1, 792
 3   P.2d at 743–49. Simple as that. Arizona state law is clear, and Dawson is “controlling
 4   precedent” that bars the State’s requests to certify and abstain. See A.R.S. § 12-1861.
 5            A.    The requirements to certify a question to the Arizona Supreme Court are
                    absent because the Arizona Supreme Court’s Dawson decision is
 6                  “controlling precedent.”
 7            A district court may certify a question to the Arizona Supreme Court only when a
 8   proceeding before the district court involves a question of Arizona law (1) that “may be
 9   determinative of the cause then pending” and (2) “to which it appears to the [district court]
10   there is no controlling precedent” in Arizona Supreme Court or Arizona Courts of Appeals
11   decisions. A.R.S. § 12-1861. Of course, a district court has discretion whether to certify a
12   question to a state supreme court. See, e.g., White v. Celotex Corp., 907 F.2d 104, 106 (9th
13   Cir. 1990. But in all cases, a district court may only exercise its discretion when “there is
14   no controlling precedent” that already answers the certified question. A.R.S. § 12-1861; see
15   also City of Houston v. Hill, 482 U.S. 451, 471 (1987) (“It would be manifestly
16   inappropriate to certify a question where . . . there is no uncertain question of state law
17   whose resolution might affect the pending federal claim.”); Harris v. Ariz. Indep.
18   Redistricting Comm’n, 993 F. Supp. 2d 1042, 1068 (D. Ariz. 2014) (“A basic prerequisite
19   for a court to certify a question to the Arizona Supreme Court is the existence of a pending
20   issue of Arizona law not addressed by relevant Arizona authorities.”).
21            Here, the Arizona Supreme Court addressed the relevant question almost thirty years
22   ago. In Dawson, “the trial court failed to follow mandatory sentencing provisions,” which
23   resulted in the defendant receiving “an illegally lenient sentence.” State v. Anderson, 171
24   Ariz. 34, 35, 827 P.2d 1129, 1130 (1992). The defendant “appealed his conviction on other
25   grounds,” and the State “did not cross-appeal from the illegally lenient sentence.” Id. The
26   State asked the Supreme Court “to hold that appellate courts have a duty to correct an
27   illegally lenient sentence that appears on the appellate record, even though the correction
28   results in detriment to defendant as a result of his own appeal, and even in the absence of
     143913219.1
                                                      -5-
     an appeal or cross-appeal by the state.” Dawson, 164 Ariz. at 280, 792 P.2d at 743. The
 2   Court refused, and instead concluded that, “[i]n the absence of a timely appeal or cross-
 3   appeal by the state seeking to correct an illegally lenient sentence, an appellate court has no
 4   subject matter jurisdiction to consider that issue.” Id. at 286, 792 P.2d at 749. In the absence
 5   of such jurisdiction, said the Court, no court can “correct a sentencing error that inures to
 6   the detriment of a criminal defendant.” Id.
 7            The Arizona Supreme Court observed that Arizona law has two “jurisdictional
 8   prerequisite[s]” that are required for the State to appeal in a criminal case: (1) the State’s
 9   alleged grounds for the appeal “must be those specified in a jurisdictional statute,” and (2)
10   the State must timely file “a notice of appeal or cross-appeal.” Id. at 280, 792 P.2d at 743.
11   When both of those jurisdictional prerequisites are present, said the Supreme Court, a court
12   has the “jurisdictional power” to “consider” and “correct” a sentencing error. Id. at 281, 792
13   P.2d at 744. Not so when one of those jurisdictional prerequisites is absent. Id. A judgment
14   “becomes final” when “the time to appeal has passed, unless further post-conviction relief
15   is sought.” 1 Id. at 283, 792 P.2d at 746. Thus, when the State chooses not to timely challenge
16   a defendant’s illegally lenient sentence, whether in the trial court or on appeal, one
17   “jurisdictional prerequisite” is absent, and no court has subject matter jurisdiction to modify
18   the sentence. Id. at 280, 792 P.2d at 743.
19            In this case, Chaparro received an illegally lenient sentence—one that provides for
20   the “possibility of parole” after 25 years even though the Arizona Legislature had already
21
22            1
              Contrary to the State’s highly misleading suggestion (at 15) that Chaparro can
     obtain the relief requested in this case through Arizona’s post-conviction relief procedures,
23   and specifically through Arizona Rule of Criminal Procedure 32.1(c), those procedures
     generally, and that provision specifically, are actually completely irrelevant to the issues
24   here. Rule 32.1(c) provides a defendant a remedy when “the sentence imposed exceed[ed]
     the maximum authorized by law, or is otherwise not in accordance with the sentence
25   authorized by law.” Ariz. R. Crim. P. 32.1(c). The Rule is intended to allow a defendant to
     attack a sentence even though the defendant does not contest the validity of the underlying
26   conviction. See Ariz. R. Crim. P. 32.1. Put another way, this Rule protects defendants from
     illegally harsh sentences imposed to their detriment. Chaparro does not claim that the
27   sentence imposed on him “exceed[ed] the maximum authorized by law” or is “otherwise
     not in accordance with the sentence authorized by law.” Instead, Chaparro requests that the
28   State recognize the sentence that was imposed.
     143913219.1
                                                       -6-
     abolished parole. But the State did not request that the trial court modify Chaparro’s
 2   sentence, and the State also did not challenge Chaparro’s sentence in a timely appeal in the
 3   Arizona Court of Appeals. Compl. ¶ 16. Chaparro’s sentence, whether “right or wrong,”
 4   was therefore “subsumed into the final judgment.” See Dawson, 164 Ariz. at 283, 792 P.2d
 5   at 746 (emphasis added).
 6            The State strangely seeks to keep the Arizona Supreme Court’s almost three-decade-
 7   old Dawson decision a secret by ignoring it entirely. One looks in vain in the State’s 16-
 8   page Motion for a single citation to Dawson—the Motion is devoid of any mention of it—
 9   even though Chaparro explicitly and repeatedly referenced Dawson in the Complaint.
10   Compl. ¶¶ 19, 32, 33, 35, 36. Rather than make a futile attempt to sidestep Dawson’s broad
11   strokes analysis, the State instead buries its head in the sand and narrowly construes the
12   issue in this case as relating specifically to Chaparro’s sentence. The State asserts (at 6) that
13   Arizona law is somehow “unclear” because “[n]o state (or federal) court has ever addressed
14   whether those convicted of first-degree murder with Legacy Sentences, such as Plaintiff,
15   are entitled to Parole Eligibility.” But this fact-based distinction is beside the point.
16            In Dawson, the Arizona Supreme Court conclusively explained the circumstances
17   under which any criminal defendant’s illegally lenient sentence becomes part of the final
18   judgment under Arizona law. In the ensuing thirty years, the Arizona Legislature has not
19   amended any relevant statute, and the Arizona Supreme Court has not amended any relevant
20   court rule in a way that would question or cast doubt on the Court’s analysis in that
21   decision. 2 So, under well-established, settled, and clear Arizona law—Dawson—a
22
              2
              Although the Arizona Legislature has not amended A.R.S. § 13-4032(5), the statute
23   that authorizes the State to appeal “[a] sentence on the grounds that it is illegal,” in a way
     that would undermine the Arizona Supreme Court’s Dawson decision, the Legislature has
24   amended A.R.S. § 13-4032 multiple times since that opinion was published. Because the
     Legislature has amended A.R.S. § 13-4032 post-Dawson, but not with an eye toward
25   affecting Dawson, this Court can presume that the Legislature approved of Dawson. See
     Galloway v. Vanderpool, 205 Ariz. 252, 256 ¶ 17, 69 P.3d 23, 27 (2003) (“If the legislature
26   amends a statute after it has been judicially construed, but does not modify the statute in a
     manner that changes the court’s interpretation, [the Arizona Supreme Court] presume[s] the
27   legislature approved of the court’s construction and intended that it remain a part of the
     statute.”). So too with respect to the Arizona Supreme Court’s interpretation of the Arizona
28   Rules of Criminal Procedure in Dawson. See id.
     143913219.1
                                                       -7-
     defendant who receives an illegally lenient sentence that the State does not timely challenge
 2   is entitled to receive that sentence because it is “subsumed into the final judgment,”
 3   regardless of what that specific sentence provides. See Dawson, 164 Ariz. at 283, 792 P.2d
 4   at 746. This Court should not reward or condone the State’s back-door attempt to relitigate
 5   Dawson itself by requesting certification here. Dawson is “controlling precedent” that bars
 6   the State’s request to certify. See A.R.S. § 12-1861.
 7            B.     The requirements for Pullman abstention are absent because the Arizona
                     Supreme Court’s Dawson decision answers the dispositive state law
 8                   question raised in this case.
 9            A district court must find that three factors are present to apply Pullman abstention:
10   (1) “The complaint touches a sensitive area of social policy upon which the federal courts
11   ought not to enter unless no alternative to its adjudication is open”; (2) “Such constitutional
12   adjudication plainly can be avoided if a definitive ruling on the state issue would terminate
13   the controversy”; and (3) “The possibly determinative issue of state law is doubtful.”
14   Privitera v. Cal. Bd. of Med. Quality Assurance, 926 F.2d 890, 895 (9th Cir. 1991) (internal
15   quotation marks and citations omitted). Pullman abstention is an “extraordinary and narrow
16   exception” to a district court’s general duty to “adjudicate a controversy that is properly
17   before it.” Porter v. Jones, 319 F.3d 483, 492 (9th Cir. 2003) (internal quotation marks and
18   citation omitted); see also Harris, 993 F. Supp. 2d at 1066 (noting that “Pullman abstention
19   is available only in narrowly limited, special circumstances”). As a result, “Pullman
20   abstention should rarely be applied” out of due respect “to a suitor’s choice of a federal
21   forum for the hearing and decision of his federal constitutional claims.” Porter, 319 F.3d at
22   492 (internal quotation marks and citation omitted). These principles carry enhanced force
23   in this case because “[a]bstention is not favored in section 1983 cases.” Toussaint v. Yockey,
24   722 F.2d 1490, 1495 (9th Cir. 1984).
25            For all the reasons set out in the preceding section, the third Pullman requirement is
26   patently not present here. The State’s cramped construction of the issue in this case (at 6) is
27   a thinly veiled attempt by the State to avoid the Arizona Supreme Court’s Dawson decision.
28   But the “fact that a state court has not ruled on the precise issue at stake in this case does
     143913219.1
                                                       -8-
     not mean that the proper resolution of the state law issue is ‘uncertain.’” Fireman’s Fund
 2   Ins. Co. v. City of Lodi, 302 F.3d 928, 940 (9th Cir. 2002) (citation omitted). This Court
 3   does not need a crystal ball to predict how the Arizona Supreme Court would decide the
 4   state law issue here—that Court already explained the circumstances under which an
 5   Arizona criminal defendant’s illegally lenient sentence becomes part of the final judgment
 6   in Dawson. The first Pullman requirement is likewise not present. Contrary to the State’s
 7   irrelevant assertion (at 5–6), Chaparro is not challenging the operation of any detention
 8   facility. Rather, Chaparro is challenging the State’s refusal to give effect to his final and
 9   binding sentence—a sentence that provides for the “possibility of parole” after 25 years.
10            Federal courts adjudicating section 1983 cases ought to be concerned when states
11   refuse to give effect and recognition to final and binding criminal sentences under
12   straightforward applications of state law. Because the first and third Pullman requirements
13   are conspicuously absent, the Court should not take the “extraordinary” step of abstaining
14   and should instead adjudicate Chaparro’s section 1983 case. See Porter, 319 F.3d at 492;
15   see also Toussaint, 722 F.2d at 1495 (“Abstention is not favored in section 1983 cases.”).
16   II.      CLAIMS ONE AND TWO SHOULD NOT BE DISMISSED.
17            The State argues that Chaparro’s federal claims (Claims One and Two) should be
18   dismissed under FRCP 12(b)(6). 3 Dismissal under that Rule is only appropriate when “the
19   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal
20   theory.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1008 (9th Cir. 2018) (internal
21   quotation marks and citation omitted).
22
23
24
25
              3
               The State also references (at 1) FRCP 12(b)(1) but has not made any argument
26   regarding this Court’s lack of subject matter jurisdiction in this case. The allegations on the
     face of Chaparro’s Complaint are sufficient to confer federal question jurisdiction. See, e.g.,
27   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (noting that federal question
     jurisdiction exists when “a federal question is presented on the face of the plaintiff’s
28   properly pleaded complaint”).
     143913219.1
                                                      -9-
              A.     This Court should disregard factual allegations not alleged in
                     Chaparro’s Complaint.
 2
 3            The State’s Motion relies on several extraneous matters that assert facts not alleged

 4   on the face of Chaparro’s Complaint. The State has attached a declaration asserting that

 5   some number of other inmates are similarly situated to Chaparro. 4 Declaration of Herb

 6   Haley, Dated Mar. 27, 2019 (“Haley Decl.”). The State also asserts (at 4), without any

 7   support, that “[i]t appears that Judge D’Angelo used pre-1994 form language for the

 8   sentence, which had not been updated to reflect Arizona’s abolition of parole.”

 9   Additionally, the State attempts (at 3) to inject irrelevant details that are not asserted on the

10   face of the Complaint about Chaparro’s underlying offense in an improper attempt to

11   prejudice the Court against him.

12            This Court should disregard these extraneous matters. See Keams v. Tempe Tech.

13   Inst., Inc., 110 F.3d 44, 46 (9th Cir. 1997) (stating that a motion to dismiss need not be

14   converted to a motion for summary judgment if the court disregards extraneous materials).

15   If this Court considers these matters, it should convert the State’s Motion into a Motion for

16   Summary Judgment and deny that Motion because, as discussed above, the State has put

17   factual matters in dispute. See FRCP 56(a) (providing that summary judgment is only

18   appropriate when “there is no genuine dispute as to any material fact”).

19            B.     Chaparro has stated a claim for relief under the Equal Protection Clause.
20            The State argues that its disparate treatment of inmates who have exercised their

21   constitutional right to trial does not rise to a violation of the Equal Protection Clause for

22   two reasons. First, it claims (at 9–10) that the distinction is rational because defendants

23   promised, but denied, parole eligibility would otherwise be able to withdraw their guilty

24
25
26            4
              Although the declarant states that he reviewed “time computation records” (Haley
     Decl. ¶ 3) to reach this conclusion, these records were not appended to the declaration, and
27   they have not been provided to Chaparro for inspection. Chaparro has also not been able to
     depose the declarant or conduct any further discovery to test the veracity of these
28   allegations.
     143913219.1
                                                       -10-
     pleas. 5 Second, it claims (at 10) that encouraging plea agreements, and treating pleading
 2   defendants differently from non-pleading defendants, furthers the important state interest
 3   of “the functioning of its criminal justice system.”
 4                   1.     Strict Scrutiny applies.
 5            If a statute “burdens the exercise of a constitutional right, then the courts must apply
 6   strict scrutiny, and ask whether the statute is narrowly tailored to serve a compelling
 7   governmental interest.” Ball v. Massanari, 254 F.3d 817, 823 (9th Cir. 2001). Few
 8   constitutional rights are more fundamental than the right to a trial by jury. See Blakely v.
 9   Washington, 542 U.S. 296, 305–306 (2004) (“That right is no mere procedural formality,
10   but a fundamental reservation of power in our constitutional structure.”). The only
11   difference between Chaparro and inmates who are eligible for parole under A.R.S. § 13-
12   718, is that Chaparro exercised his constitutional right to trial. Chaparro has been denied
13   equal protection based on his exercise of a constitutional right and the Court must apply
14   strict scrutiny.
15                   2.     The State’s attempt to characterize pleading inmates as “those to
                            whom the State has made enforceable promises” is a distinction
16                          without a difference.
17            The State argues (at 9–10) that distinguishing between defendants to whom it has
18   not made promises and those to whom it has made promises is rational. But this formulation
19   of the argument is merely clever wordplay by the State. The comparison between plea
20   bargains and commercial contracts is shallow, and when subjected to any scrutiny
21   whatsoever, melts away. See Breazeale v. Victim Servs., Inc., 878 F.3d 759, 769 (9th Cir.
22   2017) (“In the context of plea bargains, traditional black letter rules applicable to
23   commercial contracts between private parties often yield, as they must, to substantive and
24   procedural requirements, including federal or state rules of criminal procedure, that protect
25   the various rights of the accused.”). In other words, there is no constitutional right to a
26
              5
               The State oddly offers no explanation (at 3) why it was apparently promising
27   defendants parole eligibility even though “[t]here is . . . no dispute that Arizona statutory
     law at all relevant times unambiguously forbade parole to anyone convicted of first-degree
28   murder after 1993.”
     143913219.1
                                                       -11-
     commercial contract, but there is a constitutional right to liberty subject to the protections
 2   of the Fourteenth Amendment.
 3            The State’s argument that pleading defendants would be entitled to new trials is
 4   equally unavailing. The remedy for pleading defendants would not be the withdrawal of
 5   those plea agreements, but the same remedy to which Chaparro is entitled under Dawson:
 6   an enforcement of the sentence imposed. See Fox v. Johnson, 832 F.3d 978, 988 (9th Cir.
 7   2016) (“[W]e have mandated specific performance as a remedy [for breach of a plea
 8   agreement] even where the sentence the prosecutor promised to a defendant was not a
 9   sentence allowed for under state law.”); see also Santobello v. New York, 404 U.S. 257, 263
10   (1971). Thus, without the statutory amendment, pleading defendants and non-pleading
11   defendants would be on essentially equal footing and would be entitled to the same relief.
12                   3.     The State may permissibly offer more lenient sentences to those
                            who plead, but it may not permissibly impose harsher sentences
13                          after the fact on those who exercise their constitutional right to
                            trial by jury.
14
15            The State further argues (at 10) that offering preferential treatment to those who give
16   up their right to trial and plead guilty furthers the important State interest in “the functioning
17   of its criminal justice system.” While it is not unconstitutional to provide a benefit for a
18   defendant who waives his right to trial and pleads guilty, see, e.g., Brady v. United States,
19   397 U.S. 742, 751 (1970), such a waiver must be “an intentional relinquishment or
20   abandonment of a known right or privilege,” Johnson v. Zerbst, 304 U.S. 458, 464 (1938)
21   (emphasis added). Courts have long recognized that plea bargaining is only permissible so
22   long as defendants know the consequences of their plea, and it necessarily follows that they
23   must also know the consequences of refusing to plead. See, e.g., McCarthy v. United States,
24   394 U.S. 459, 466 (1969) (stating that a plea bargain “cannot be truly voluntary unless the
25   defendant possesses an understanding of the law in relation to the facts”); see also Turner
26   v. Calderon, 281 F.3d 851, 880 (9th Cir. 2002) (“[A] defendant has the right to make a
27   reasonably informed decision whether to accept a plea offer.”) (alteration in original)
28   (citation omitted).
     143913219.1
                                                       -12-
              Therefore, the State may have a compelling interest in offering a defendant a more
 2   lenient sentence in exchange for giving up his right to trial. But it does not follow that the
 3   State may punish a defendant for failing to accept a plea many years after he was sentenced.
 4   Knowledge and voluntariness are fundamental aspects of a plea bargain, without which
 5   pleas are constitutionally invalid. See McCarthy, 394 U.S. at 466. If that is true, then it must
 6   also be true that a defendant must know the consequences of failing to plead in order to
 7   make “a reasonably informed decision.” See Turner, 281 F.3d at 880.
 8            There is no rational basis, much less a compelling State interest, in punishing
 9   defendants who refused to plead guilty twenty-five years ago. It does not encourage any
10   interest in the functioning of the State’s criminal justice system. The State’s disparate
11   treatment of pleading and non-pleading defendants violates the Equal Protection Clause.
12            C.    Chaparro has stated a claim for relief under the Due Process Clause.
13            The State argues (at 14) that Chaparro has no protected liberty or property interest
14   in his sentence, and furthermore that there is no protected liberty interest to “expectation of
15   receiving process.” The State also claims (at 8–9) that the due process claim is barred by
16   Heck v. Humphrey, 512 U.S. 477, 487 (1994). This Court must examine due process claims
17   in two steps, “the first asks whether there exists a liberty or property interest which has been
18   interfered with by the State, the second examines whether the procedures attendant upon
19   that deprivation were constitutionally sufficient.” Ky. Dep’t of Corr. v. Thompson, 490 U.S.
20   454, 460 (1989) (internal citations omitted).
21                  1.     Heck only applies to section 1983 claims seeking damages.
22            The State alleges (at 8) that a section 1983 claim that “necessarily impl[ies] the
23   invalidity of [a] conviction or sentence” is procedurally barred by Heck. But any cursory
24   reading of Heck would reveal that it does not bar this claim because it only bars claims that
25   seek “to recover damages for allegedly unconstitutional conviction or imprisonment, or for
26   other harm caused by actions whose unlawfulness would render a conviction or sentence
27   invalid.” 512 U.S. at 486 (emphasis added). This suit does not seek damages, and so Heck
28
     143913219.1
                                                      -13-
     does not apply. And even if it applied, Chaparro is seeking to enforce, rather than to
 2   invalidate, his sentence.
 3                  2.        Chaparro has a protected liberty or property interest.
 4            When Chaparro was sentenced, the trial court had the ability to impose one of three
 5   sentences: “death or imprisonment in the custody of the state department of corrections for
 6   life or natural life.” See A.R.S. § 13-751(A)(3). 6 The trial court sentenced him to “Life
 7   without possibility of parole for 25 years.” Compl. Ex. A (Minute Entry Dated Dec. 6,
 8   1996). The wording of that sentence clearly indicates an intent to grant Chaparro the
 9   possibility of parole after 25 years. 7 The State had the opportunity to appeal the validity of
10   that sentence, both in the trial court, see Ariz. R. Crim. P. 24.3 (requiring that the trial court
11   modify an “unlawful sentence or one imposed in an unlawful manner” within 60 days), and
12   in the Court of Appeals, see A.R.S. § 13-4032(5) (permitting the State to appeal “[a]
13   sentence on the grounds that it is illegal”). It did neither. As a result, the sentence is legal
14   and binding, irrespective of statutory provisions which might otherwise make the sentence
15   illegally lenient. See Dawson, 164 Ariz. at 280–86 & n.1, 792 P.2d at 743–49.
16            The State argues (at 11) that, pursuant to Greenholtz v. Inmates of Neb. Penal &
17   Corr. Complex, 442 U.S. 1 (1979), and Carver v. Lehman, 558 F.3d 869 (9th Cir. 2009),
18   Chaparro does not have a protected liberty interest because his sentence does not contain
19   “explicitly mandatory language” requiring parole. But the State misreads those cases. Those
20   cases held that the statutes and regulations had to have sufficiently mandatory language in
21   order to create a liberty interest, not that the sentence itself needed mandatory language.
22   Further, Arizona law contains the required mandatory language to create a liberty interest
23   in parole eligibility:
24
              6
              Contrary to the State’s claim (at 13) that the trial court had “no constitutional
25   authority to make parole available,” the Arizona Supreme Court recently held that the “plain
     language” of A.R.S. § 13-751 “leaves the eligibility decision squarely within the trial
26   court’s discretion.” State v. Benson, 232 Ariz. 452, 465 ¶ 54, 307 P.3d 19, 32 (2013).
            7
              Although this is not a Motion for Summary Judgment and extrinsic evidence should
27   not be considered, the sentencing transcript in this case would demonstrate that the trial
     court gave Chaparro this sentence because it believed he deserved leniency and that it
28   believed that Chaparro would be entitled to parole after 25 years.
     143913219.1
                                                       -14-
              •     The Arizona Department of Corrections (“ADC”) Director “shall
                    develop and maintain a parole eligibility classification system,”
 2                  A.R.S. § 41-1604.09(A), and “shall certify as eligible for parole any
                    prisoner classified within an eligible classification five months
 3                  immediately before the prisoner’s earliest parole eligibility,” id. § 41-
                    1604.09(D) (emphasis added).
 4            •     Every inmate “shall be entitled to a hearing before reclassification . . .
                    to a lower class.” Id. § 41-1604.09(E) (emphasis added).
 5            •     “[T]he prisoner’s earliest parole eligibility occurs when the
                    prisoner . . . is sentenced according to any provisions of law that
 6                  prohibit the release on any basis until . . . [a] mandatory minimum
                    term, in which case the prisoner must have served the sentence
 7                  required by law.” Id. § 41-1604.09(D).
 8   According to this scheme, Chaparro’s earliest parole eligibility is after he has served the

 9   “mandatory minimum term” of 25 years. ADC is compelled by Section 41-1604.09 to

10   certify Chaparro as eligible for parole five months before this date. See id. § 41-1604.09(D).

11            The State’s arguments that the text of Chaparro’s sentence is superseded by

12   Arizona’s abolition of parole is unavailing in light of Dawson. See Section I. Even if the

13   sentence granting parole eligibility constituted “outright and lawless defiance of the Arizona

14   Legislature” (Motion at 13), it became valid and binding when the State decided not to

15   appeal the legality of the sentence. 8 See Dawson, 164 Ariz. at 283, 792 P.2d at 746. The

16   State’s fanciful argument (at 12–13) that the word “parole” in the sentence was actually

17   “shorthand for when all forms of executive clemency—e.g., parole, commutation, work

18   furlough, as applicable—became available to Chaparro,” is not supported by any evidence,

19   or by common sense. For the reasons stated in the Complaint, ¶¶ 28–29, “parole” and other

20   forms of clemency are fundamentally different.

21            And even if Chaparro does not have a protected liberty interest, he has a protected

22   property interest. “The hallmark of property . . . is an individual entitlement grounded in

23   state law, which cannot be removed except ‘for cause.’” Logan v. Zimmerman Brush Co.,

24   455 U.S. 422, 430 (1982) (collecting cases). “Property” protected by the Due Process

25   Clause is “not limited to tangible property.” Crawford v. Antonio B. Won Pat Int’l Airport

26
              8
              For this reason, it is inappropriate to consider the sentence and the statutory text as
27   two competing statutes that need to be analyzed according to the canons of construction.
     Regardless of the statutory permissibility of the sentence, it became valid and final once the
28   State’s opportunity to appeal expired. See Dawson, 164 Ariz. at 283, 792 P.2d at 746.
     143913219.1
                                                       -15-
     Auth., 917 F.3d 1081, 1090 (9th Cir. 2019). “[A] reasonable expectation of entitlement is
 2   determined largely by the language of the statute and the extent to which the entitlement is
 3   couched in mandatory terms.” Ching v. Mayorkas, 725 F.3d 1149, 1155 (9th Cir. 2013)
 4   (internal quotation marks and citation omitted). Chaparro has an entitlement in state law
 5   based on his sentence and the Arizona statutes that require ADC to certify him for parole
 6   after 25 years. See A.R.S. § 41-1604.09(D) (“[ADC] shall certify as eligible . . . .”)
 7   (emphasis added).
 8                  3.     Chaparro has no other constitutionally sufficient remedy.
 9            Chaparro made several attempts to receive a certification date through the regular
10   channels of written requests within ADC. See Compl. ¶¶ 23–24; Compl. Ex. B (Inmate
11   Letter Response Dated Feb. 6, 2018). The State argues (at 15) that Arizona’s post-
12   conviction review process, and specifically Arizona Rule of Criminal Procedure 32.1(c),
13   permits relief. But Chaparro does not seek to modify the sentence, but rather to enforce it. 9
14   Furthermore, Chaparro has already attempted to raise this issue on a petition for post-
15   conviction relief, and the state court denied relief.
16            Chaparro has exhausted all other avenues of relief. 10 He is entitled to parole
17   eligibility because of his sentence, but without adequate means to enforce the sentence
18   absent section 1983 relief. This Court should grant that relief because Chaparro has no other
19   constitutionally sufficient avenues to address the deprivation.
20   III.     THE BOARD IS NOT A NECESSARY PARTY AND NEED NOT BE ADDED
              AS A DEFENDANT.
21
              A party is necessary if “in that person’s absence, the court cannot accord complete
22
     relief among the existing parties.” FRCP 19(a)(1)(A). 11 The State argues (at 15–16) that the
23
24
              9
              See also supra note 1 at 6.
25            10
               Contrary to the State’s assertion (at 9, n.5), Wilkinson v. Dotson, 544 U.S. 74
     (2005) conclusively establishes section 1983 as the valid avenue for relief here because, by
26   merely requesting to be certified as eligible for parole, Chaparro’s success “would not
     necessarily spell immediate or speedier release.” See id. at 81.
27          11
               A party may also be necessary if “that person claims an interest relating to the
     subject of the action.” FRCP 19(a)(1)(B). The State has not alleged that the Board is
28   necessary under this subsection of the rule, and so this Motion does not address it.
     143913219.1
                                                      -16-
     Board is a necessary party because, even if Chaparro were to succeed and be certified for
 2   parole, the Board could simply decline to give Chaparro a parole hearing. But the situation
 3   the State envisions is contrary to Arizona law.
 4            Arizona law is quite clear on the Board’s discretion to decline a parole hearing to an
 5   inmate who has been certified as parole-eligible: it has none. “A prisoner who is eligible for
 6   parole or absolute discharge from imprisonment shall be given an opportunity to be heard
 7   either before a hearing officer designated by the board or the board itself, at the discretion
 8   of the board.” A.R.S. § 31-411(B) (emphasis added); see also id. § 31-411(A) (“Any
 9   prisoner who has been certified as eligible for parole . . . shall be given an opportunity to
10   apply for release on parole . . . .”) (emphasis added); id. § 31-411(C) (“A prisoner who is
11   eligible for parole or absolute discharge from imprisonment shall not be denied parole or
12   absolute discharge from imprisonment without an opportunity to be heard before the board
13   unless another form of release has been granted.”) (emphasis added). The use of the word
14   “shall” in each of these statutory provisions “indicates a mandatory intent by the
15   legislature.” See Ins. Co. of N. Am. v. Super. Ct., 166 Ariz. 82, 85, 800 P.2d 585, 588 (1990).
16            In short, if this Court directs the State to certify that Chaparro is eligible for parole,
17   the Board has no discretion to deny him a hearing, a fact which is clearly evident from the
18   statute cited in the State’s own Motion (at 15–16). 12
19                                            CONCLUSION
20            Chaparro respectfully requests that this Court deny the State’s Motion for
21   Certification or Dismissal in its entirety.
22
23
24
25
26            12
               The State’s apparent reliance on A.R.S. § 41-1604.09 to support its unquestionably
     incorrect claim that the Board somehow has discretion to deny a hearing to a person certified
27   as eligible for parole is unavailing, as that statute concerns the mechanism that ADC must
     apply to certifying an inmate as eligible for parole and has nothing at all to do with the
28   activities of the Board.
     143913219.1
                                                        -17-
     Dated this 10th day of April, 2019.   ARIZONA JUSTICE PROJECT
 2
 3                                         By:/S/ Randy McDonald for
 4                                         Lindsay Herf
                                           Katherine Puzauskas
 5                                         Robert J. Dormady
 6                                         411 North Central Avenue, Suite 600
                                           Phoenix, Arizona 85004
 7
 8                                           PERKINS COIE LLP
 9
10                                         By:/S/ Randy McDonald
                                           Howard R. Cabot
11                                         Randy McDonald
                                           Austin C. Yost
12
                                           2901 N. Central Avenue, Suite 2000
13                                         Phoenix, Arizona 85012-2788

14                                         Attorneys for Plaintiff Abelardo
15                                         Chaparro

16
17
18
19
20
21
22
23
24
25
26
27
28
     143913219.1
                                            -18-
                                    CERTIFICATE OF SERVICE
 2                    I hereby certify that on April 10, 2019, I electronically transmitted the
 3   attached documents to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the following all registered CM/ECF
 5   registrant(s):
 6
   Copy of the foregoing mailed this
 7 10th day of April, 2019 to:
 8 Anthony R Napolitano
   Brunn Wall Roysden, III
 9 Drew Curtis Ensign
   Oramel Horace Skinner
10 Robert John Makar
   Rusty Duane Crandell
11 Office of the Attorney General-Phoenix
   2005 N Central Ave
12 Phoenix, AZ 85004
13 By: /S/ Jennifer Gonzalez
      Perkins Coie, LLP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     143913219.1
                                                     -19-
